 
EXHIBIT 10.1



 
SKY PETROLEUM, INC.
 
(a Nevada corporation)


15950 N. Dallas Parkway, Ste 400
Dallas, Texas, 75248



--------------------------------------------------------------------------------


SUBSCRIPTION AGREEMENT
for
CLASS D UNITS
 

--------------------------------------------------------------------------------

 
Instructions




ALL SUBSCRIBERS:


PLEASE COMPLETE AND SIGN TWO COPIES OF THE SUBSCRIPTION AGREEMENT


TENDER PAYMENT BY A CHECK PAYABLE TO THE ORDER OF “SKY PETROLEUM, INC.”


U.S. SUBSCRIBERS:


PLEASE COMPLETE AND SIGN TWO COPIES OF THE U.S. ACCREDITED INVESTOR CERTIFICATE
(EXHIBIT A)


DELIVERY:


DELIVER THE SIGNED DOCUMENTS AND PAYMENT (IF NOT SENT BY WIRE TRANSFER) TO:


BY ELECTRONIC MAIL: Karim Jobanputra at karim35@me.com
 
WITH ORIGINALS BY MAIL TO:
 
SKY PETROLEUM, INC.
15950 N. Dallas Parkway, Ste 400
Dallas, Texas, 75248




May 2014

 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION SHEET
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes (the
“Subscription”) for and agrees to purchase from Sky Petroleum, Inc. (the
“Corporation”) Class D Units of the Corporation (the “Class D Units”) at a price
of US$0.05 per Class D Unit, in the aggregate investment amount set forth in
“Aggregate Subscription Amount” below.   Each Class D Unit consists of one share
of common stock of the Corporation, par value US$0.001 (a “Common Share”) and
one Class D Warrant (each, a “Class D Warrant”).  Each Class D Warrant is
exercisable to acquire one Common Share at an exercise price of US$0.10 per
share until two (2) year anniversary of the Closing Date (collectively the
Common Shares, the Class D Warrants and the Class D Warrant Shares are referred
to herein as the “Securities”).


The Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Units” including without
limitation the representations, warranties and covenants set forth in the
applicable schedules attached thereto. The Subscriber further agrees, without
limitation, that the Corporation may rely upon the Subscriber’s representations,
warranties and covenants contained in such documents.  All figures are in United
States Dollars unless otherwise specified.


If you are a “U.S. Purchaser”, complete and sign the U.S. Accredited Investor
Certificate – Exhibit A.   A “U.S. Purchaser” is (a) any “U.S. person” as
defined in Regulation S under United States Securities Act of 1933, as amended
(the “U.S. Securities Act”), (b) any person purchasing securities for the
account or benefit of any U.S. person or any person in the United States, (c)
any person that receives or received an offer of the securities while in the
United States, or (d) any person that is in the United States at the time their
buy order was made or this subscription agreement was executed or delivered.
 
Subscription and Subscriber Information
 
Please print all information (other than signatures), as applicable, in the
space provided below
 
[table1.jpg]
 
 
 
 
Subscription Agreement - 2 of 15
 
 

--------------------------------------------------------------------------------

 

[table2.jpg]

 
 
 
Subscription Agreement - 3 of 15

 
 

--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS


 
1.   Class D Unit Subscription:  The Subscriber irrevocably subscribes for and
agrees to purchase from the Corporation, Units, as part of an offering of Class
D Units (the “Private Placement”), for the Aggregate Subscription Amount set out
above in the Subscription Sheet above, at a price per Class D Unit  equal to
US$0.05.  Each Class D Unit consists of one share of common stock of the
Corporation, par value US$0.001 (a “Common Share”) and one Class D Warrant
(each, a “Class D Warrant”), each Class D Warrant exercisable to acquire one
Common Share at an exercise price of US$0.10 per share until the two (2) year
anniversary of the Closing Date. The Class D Warrant Certificates will be in
substantially the form attached hereto as Exhibit B.
 
This subscription forms part of an offering of Class D Units by the Corporation
estimated to raise up to US$1,000,000.  There is no minimum offering or
subscription amount that the Corporation is required to accept.  The Corporation
may raise less than US$1,000,000.
 
The Subscription is subject to the following terms and conditions:
 
 
a.
Tender of Aggregate Subscription Amount: Subscriber tenders to the Corporation
the Aggregate Subscription Amount by a check payable to the order of “Sky
Petroleum, Inc.”



 
b.
Closing: Upon receipt by the Corporation of the Purchase Price, the closing (the
“Closing”) shall occur on or about May 31, 2014, or such other date as may be
determined by the Corporation, at 15950 N. Dallas Parkway, Ste 400 Dallas,
Texas, 75248 (the "Closing Date"). All funds will be delivered to the
Corporation. The Securities subscribed for herein will not be deemed issued to,
or owned by, the Subscriber until the Subscription Agreement has been executed
by the Subscriber and countersigned by the Corporation, and all payments
required to be made herein have been made. The Closing is subject to the
fulfillment of the following conditions (the “Conditions”) which Conditions the
Corporation and the Subscriber covenant to exercise their reasonable best
efforts to have fulfilled on or prior to the Closing Date:

 

 
(i)  
the Subscriber shall have tendered the Aggregate Subscription Amount to the
Corporation;

 

 
(ii)  
all relevant documentation and approvals as may be required by applicable
securities statutes, regulations, policy statements and interpretation notes, by
applicable securities regulatory authorities and by applicable rules shall have
been obtained and, where applicable, executed by or on behalf of the Subscriber;

 

 
(iii)  
the Corporation shall have authorized and approved the execution and delivery of
this Subscription Agreement (“Agreement’) and the issuance, allotment and
delivery of the Securities;

 

 
(iv)  
the Corporation  and the Subscriber  shall have complied with its covenants
contained in this Agreement to be complied with prior to Closing, and the
Corporation for the benefit of the Subscriber shall have delivered a Certificate
of a senior officer of the Corporation (acting without personal liability) to
that effect to the Subscriber; and

 

 
(v)  
the representations and warranties of the Corporation and the Subscriber set
forth in this Agreement shall be true and correct as of the Closing Date.

 

 
c.
Issuance of Securities: Within five (5) days after the Closing Date, the
Corporation will deliver the certificates representing the Common Shares and the
Warrants subscribed for to the Subscriber at the address set forth in the
registration instructions set forth on the signature page (unless Subscriber
otherwise instructs the Corporation in writing).

 
 
Subscription Agreement - 4 of 15
 
 

--------------------------------------------------------------------------------

 
 
2.   Representations and Warranties: Subscriber hereby represents and warrants
to the Corporation that:
 

 
a.
SUBSCRIBER UNDERSTANDS THAT THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
OFFERED OR SOLD ABSENT SUCH REGISTRATION OR AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS AND THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES AGENCY. THE SUBSCRIBER UNDERSTANDS AND AGREES THAT THE SECURITIES ARE
BEING OFFERED AND SOLD TO THE PURCHASER IN RELIANCE UPON APPLICABLE EXEMPTIONS
PROVIDED UNDER RULE 903 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR RULE
506 OF REGULATION D AND/OR SECTION 4(a)(2) UNDER THE U.S. SECURITIES ACT;
        b.
Subscriber is not an underwriter and Subscriber acquired the Securities solely
for investment for its own account and not with a view to, or for, resale in
connection with any distribution of securities within the meaning of the U.S.
Securities Act; and the Securities are not being purchased with a view to or for
the resale, distribution, subdivision or fractionalization thereof; and the
undersigned has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge to
any person the Securities for which it hereby subscribes, or any part thereof;
and it understands that the legal consequences of the foregoing representations
and warranties to mean that it must bear the economic risk of the investment for
an indefinite period of time because the Securities have not been registered
under the U.S. Securities Act, and, therefore, may be resold only if registered
under the U.S. Securities Act or if an exemption from such registration is
available;
        c.
Subscriber understands the speculative nature and risks of investments
associated with the Corporation, and confirms that the Securities would be
suitable and consistent with its investment program and that its financial
position enables Subscriber to bear the risks of this investment, and that there
may not be any public market for the Securities;
        d.
the Securities subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, except in compliance with
the U.S. Securities Act and applicable state securities laws. The Subscriber
acknowledges that the Securities are “restricted securities,” as such term is
defined under Rule 144 of the U.S. Securities Act, and may not be offered, sold,
transferred, pledged, or hypothecated to any person in the absence of
registration under the U.S. Securities Act or an opinion of counsel satisfactory
to the Corporation that registration is not required and in accordance with all
applicable state securities laws. Without limiting the generality or application
of any other covenants, representations, warranties or acknowledgements of the
Subscriber respecting resale of the Securities, if the Subscriber decides to
offer, sell or otherwise transfer any of the Securities, it will not offer, sell
or otherwise transfer any of such Securities directly or indirectly, unless:
          (i)
the sale is to the Corporation;
            (ii)
the sale is made outside the United States in a transaction satisfying the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations;
            (iii)
the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder and in accordance
with any applicable state securities laws and the Subscriber has, prior to such
sale, furnished to the Corporation an opinion of counsel to that effect, which
opinion and counsel shall be reasonably satisfactory to the Corporation;
       

 
Subscription Agreement - 5 of 15
 
 

--------------------------------------------------------------------------------

 
 

    (iv)
the Subscriber shall have tendered the Aggregate Subscription Amount to the
Corporation;
            (v)
the Securities are registered under the U.S. Securities Act and any applicable
state laws and regulations governing the offer and sale of such Securities, and
the Subscriber understands that the Corporation may instruct its registrar and
transfer agent not to record any transfer of the Securities without first being
notified by the Corporation that it is satisfied that such transfer is exempt
from or not subject to the registration requirements of the U.S. Securities Act
and applicable state securities laws;
          e.
Subscriber understands that (i) the Corporation’s authorized capital consists of
150,000,000 shares of common stock and 10,000,000 shares of preferred stock,
(ii) the Corporation will be required to increase its authorized capital to
permit the exercise of all of the Class B Warrants, (iii) the shareholders of
the Corporation are required to approve an amendment to the Corporation’s
articles of incorporation prior to the exercise of Class B Warrants in order for
the Corporation to issue common stock in excess of 150,000,000 shares and (iv)
there can be no assurance that the shareholders of the Corporation will approval
an amendment to the Corporation’s articles of incorporation in a timely manner,
if at all.
        f.
At the time of subscription, Subscriber reviewed the economic consequences of
the purchase of the Securities with its attorney and/or other financial advisor,
was afforded access to the books and records of the Corporation, conducted an
independent investigation of the business of the Corporation, and was fully
familiar with the financial affairs of the Corporation. Subscriber consulted
with its counsel with respect to the U.S. Securities Act and applicable federal
and state securities laws. The Corporation has not provided the Subscriber with
any representations, statements, or warranties as to the Securities. Subscriber
has had access to the Corporation’s periodic public filings with the United
States Securities and Exchange Commission (“the “SEC”) available electronically
on EDGAR at www.sec.gov and has been provided a copy of such filings if so
requested.
        g.
Subscriber had the opportunity to ask questions of the Corporation and receive
additional public information from the Corporation to the extent that the
Corporation possessed such information, or could acquire it without unreasonable
effort or expense, necessary to evaluate the merits and risks of an investment
in the Corporation.
        h.
Subscriber confirms that (i) it is able to bear the economic risk of the
investment, (ii) it is able to hold the Securities for an indefinite period of
time, (iii) it is able to afford a complete loss of its investment and that it
has adequate means of providing for its current needs and possible personal
contingencies, and that it has no need for liquidity in this investment, (iv)
this investment is suitable for Subscriber based upon his investment holdings
and financial situation and needs, and this investment does not exceed ten
percent of Subscriber’s net worth, and (v) Subscriber by reason of its business
or financial experience could be reasonably assumed to have the capacity to
protect its own interests in connection with this investment.

 
 
Subscription Agreement - 6 of 15
 
 

--------------------------------------------------------------------------------

 
 

  i.
The Subscriber has not purchased the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.
        j.
Unless the Subscriber has completed and delivered a U.S. Accredited Investor
Certificate (Exhibit A), the Subscriber represents and acknowledges that:
          (i)
it is not a “U.S. person”, as defined in Regulation S under the U.S. Securities
Act (which definition includes but is not limited to (A) any individual resident
in the United States, (B) any partnership or corporation organized or
incorporated under the laws of the United States, (C) any partnership or
corporation formed by a U.S. person under the laws of any foreign jurisdiction
principally for the purpose of investing in securities not registered under the
U.S. Securities Act, or (D) any estate or trust of which any executor,
administrator or trustee is a U.S. person), and is not purchasing the Securities
for the account or benefit of a “U.S. person” or person in the United States;
            (ii)
Subscriber was not offered any of the Securities in the United States, did not
receive any materials relating to the offer of the Securities in the United
States, and did not execute this Agreement or any other materials relating to
the purchase of the Securities in the United States;
            (iii)
Subscriber is not purchasing the Class D Units as the result of any directed
selling efforts (as defined in Rule 902(c) of the U.S. Securities Act);
            (iv)
the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the U.S. Securities Act; and
            (v)
Subscriber has no intention to distribute either directly or indirectly any of
the Securities in the United States, except in compliance with the U.S.
Securities Act and any applicable state securities laws;
          k.
the Certificates representing the Securities delivered pursuant to this
Subscription shall bear a legend in the following form:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE
 
Subscription Agreement - 7 of 15
 
 

--------------------------------------------------------------------------------

 
 
CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF
EXEMPTION, REASONABLY SATISFACTORY TO THE CORPORATION.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH U.S. SECURITIES LAWS.”
 

   
if the certificates representing the Securities have been held for a period of
at least six months and if Rule 144 under the U.S. Securities Act is applicable
(there being no representations by the Corporation that Rule 144 is applicable),
then the undersigned may make sales of the Securities only under the terms and
conditions prescribed by Rule 144 of the U.S. Securities Act or other exemptions
therefrom. The Company shall use commercially reasonable efforts to cause its
legal counsel to deliver an opinion or such other documentation as may
reasonably be required to effect sales of the Securities under Rule 144;

 

  l..
Subscriber consents to the Corporation making a notation on its records or
giving instruction to the registrar and transfer agent of the Corporation in
order to implement the restrictions on transfer set forth and described herein;
        m.
Subscriber acknowledges that the Class D Warrants and the Class B Warrants may
not be exercised by or for the account or benefit of a U.S. Person or a person
in the United States unless such warrants and the securities issuable upon
exercise of the warrants are registered under the U.S. Securities Act and the
securities laws of all applicable states or an exemption is available from the
registration requirements of such laws, and the holder has furnished an opinion
of counsel satisfactory to the Corporation to such effect; provided that in the
case of a Subscriber who delivers the U.S. Accredited Investor Certificate
attached as Exhibit A hereto in connection with its purchase of Class D Units
pursuant to the Private Placement, the Subscriber will not be required to
deliver an opinion of counsel in connection with the due exercise of the Class D
Warrants and the Class B Warrants, as applicable, at a time when the
representations, warranties and covenants made by the Subscriber therein remain
true and correct;
        n.
Subscriber has no knowledge of a “material fact” or “material change” (as those
terms are defined in the U.S. federal and state securities laws) in respect of
the Corporation that has not been generally disclosed to the public;
        o.
if Subscriber is:
          (i) 
a corporation, Subscriber is duly incorporated and is validly subsisting under
the laws of its jurisdiction of incorporation and has all requisite legal and
corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Class D Units as contemplated herein and to
carry out and perform its obligations under the terms of this Agreement;
            (ii)
a partnership, syndicate or other form of unincorporated organization,
Subscriber has the necessary legal capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has obtained all necessary approvals in respect thereof; or
            (iii)
an individual, Subscriber is of full age of majority and is legally competent to
execute this Agreement and to observe and perform his or her covenants and
obligations hereunder;
          p.
the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms or provisions of any law
applicable to, or the constating documents of, Subscriber or of any agreement,
written or oral, to which Subscriber may be a party or by which it is or may be
bound;
        q.
in connection with Subscriber’s subscription, Subscriber has not relied upon the
Corporation for investment, legal or tax advice, and has in all cases sought or
elected not to seek the advice of Subscriber’s own personal investment advisers,
legal counsel and tax advisers;
        r.
that the funds representing the Subscription Price which will be advanced by
Subscriber to the Corporation hereunder will not represent proceeds of crime for
the purposes of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (the “PATRIOT Act”) and
Subscriber acknowledges that the Corporation may in the future be required by
law to disclose Subscriber's name and other information relating to the
subscription agreement and Subscriber's subscription hereunder, on a
confidential basis, pursuant to the PATRIOT Act. No portion of the Subscription
Price to be provided by Subscriber (i) has been or will be derived from or
related to any activity that is deemed criminal under the laws of the United
States of America, or any other jurisdiction, or (ii) is being tendered on
behalf of a person or entity who has not been identified to or by Subscriber,
and it shall promptly notify the Corporation if Subscriber discovers that any of
such representations ceases to be true and provide the Corporation with
appropriate information in connection therewith;
        s.
Subscriber acknowledges and agrees that upon the original issuance of the Class
D Warrants and Class B Warrants, as applicable, and until such time as it is no
longer required under applicable requirements of the U.S. Securities Act or
applicable state securities laws, all certificates representing such warrants
and all certificates issued in exchange therefor or in substitution thereof,
shall bear the following legend:

 
 
 
Subscription Agreement - 8 of 15
 
 

--------------------------------------------------------------------------------

 
 
“THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE THEREOF HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.  THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR
FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES AND
THE UNDERLYING SHARES MAY NOT BE DELIVERED WITHIN THE UNITED STATES UNLESS THE
WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE, AND THE HOLDER HAS DELIVERED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT.  “UNITED STATES” AND “U.S. PERSON” ARE USED HEREIN AS SUCH TERMS ARE
DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT”; and
 

  t. 
Subscriber acknowledges that the representations, warranties and covenants
contained in this Agreement are made by it with the intent that they may be
relied upon by the Corporation in determining its eligibility or the eligibility
of others on whose behalf it is contracting thereunder to purchase Securities.
It agrees that by accepting Securities it shall be representing and warranting
that the representations and warranties above are true as at the Closing with
the same force and effect as if they had been made by it at the Closing and that
they shall survive the purchase by it of Securities and shall continue in full
force and effect notwithstanding any subsequent disposition by it of such
Securities.


 
Subscription Agreement - 9 of 15
 
 

--------------------------------------------------------------------------------

 

All information which the Subscriber has provided concerning the Subscriber is
correct and complete as of the date set forth below, and if there should be any
change in such information prior to the acceptance of this Agreement by the
Corporation, the Subscriber will immediately provide such information to the
Corporation.
 
3.   Corporation Representations, Warranties and Covenants.   The Corporation
represents, warrants  and covenants (and acknowledges that the Subscriber is
relying on such representations, warranties and covenants) that, at the Closing
Date:
 
a.
each of the Corporation and each of its subsidiaries is a valid and subsisting
corporation duly incorporated and in good standing under the laws of its
jurisdiction of incorporation;

 
b.
each of the Corporation and each of its subsidiaries is duly registered and
licensed to carry on business in the jurisdictions in which it carries on
business or owns property where so required by the laws of that jurisdiction;

 
c.
the authorized capital of the Corporation consists of 150,000,000 shares of
common stock, par value $0.001 per share, of which there were 65,868,709 issued
and outstanding as of March 31, 2014; and 10,000,000 shares of preferred stock,
par value $0.001 per share, of which 5,000,000 shares were designated Series B
Preferred Stock and 3,863,636 were issued and outstanding as of March 31, 2014;

 
d.
the Corporation will reserve or set aside sufficient shares of common stock in
its treasury to issue the Class D Warrant Shares issuable upon exercise of the
Class D Warrants and all such Securities will upon payment of the recited
consideration and issuance be duly and validly issued as fully paid and
non-assessable, subject to the requirement that the authorized capital of the
Corporation will be required to be increased in connection with the exercise of
the Class D Warrants;

 
e.
the issue and sale of the Securities by the Corporation does not and will not
conflict with, and does not and will not result in a breach of, any of the terms
of its incorporating documents or any agreement or instrument to which the
Corporation is a party;

 
f.
the Corporation has complied and will comply fully with the requirements of all
applicable corporate and securities laws in all matters relating to the offering
of the Class D Units;

 
g.
there are no legal or governmental actions, litigation, suits, proceedings or
investigations pending or, to the Corporation’s knowledge, threatened, to which
the Corporation or any of its subsidiaries is or may be a party or of which
property owned or leased by the Corporation or any of its subsidiaries is or may
be the subject, or related to environmental, title, discrimination or other
matters, which actions, suits, proceedings or investigations, individually or in
the aggregate, could have a material adverse effect on the Corporation;

 
h.
there are no judgments against the Corporation or any of its subsidiaries, if
any, which are unsatisfied, nor is the Corporation or any of its subsidiaries,
if any, subject to any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental body;

 
i.
this Agreement has been duly authorized, executed and delivered by the
Corporation and constitutes a valid and legally binding obligation of the
Corporation enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy,

 
 
Subscription Agreement - 10 of 15
 
 

--------------------------------------------------------------------------------

 
 
 
 insolvency, reorganization, moratorium and other laws relating to or affecting
the rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought, and by the fact that
rights to indemnity, contribution and waiver, and the ability to sever
unenforceable terms, may be limited by applicable law;

 
j.
no order ceasing, halting or suspending trading in securities of the Corporation
nor prohibiting the sale of such securities has been issued to and is
outstanding against the Corporation or its directors, officers or promoters,
and, to the best of the Corporation’s knowledge, no investigations or
proceedings for such purposes are pending or threatened;

 
k.
no person, firm or corporation acting or purporting to act at the request of the
Corporation is entitled to any brokerage, agency or finder’s fee in connection
with the purchase and sale of the Securities described herein;

 
l.
the Corporation is a "reporting issuer" under section 12 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and is not in default of any
of the requirements of the 1934 Act;

 
m.
as of their respective filing dates, each report, schedule, registration
statement and proxy filed by the Corporation with the United States Securities
and Exchange Commission (“SEC”) (each, an “SEC Report” and collectively, the
“SEC Reports”) (and if any SEC Report filed prior to the date of this Agreement
was amended or superseded by a filing prior to the date of this Agreement, then
also on the date of filing of such amendment or superseding filing), where
required, (i) were prepared in all material respects in accordance with the
requirements of the U.S. Securities Act, or the 1934 Act, as the case may be,
and the rules and regulations promulgated under such Acts applicable to such SEC
Reports; (ii) did not contain any untrue statements of a material fact and did
not omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and (iii)
are all the forms, reports and documents required to be filed by the Company
with the SEC since that time;

 
n.
each subsidiary of the Corporation is identified in the Corporation’s SEC
Reports;

 
o.
each set of audited consolidated financial statements and unaudited interim
financial statements of the Corporation (including any notes thereto) included
in the SEC Reports (i) complies as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, and (ii) have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (except as may be indicated therein or
in the notes thereto) and fairly present, in all material respects, the
financial position of the Corporation as of the dates thereof and the results of
its operations and cash flows for the periods then ended subject, in the case of
the unaudited interim financial statements, to normal year-end adjustments which
were not or are not expected to be material in amount;

 
p.
the Corporation and its subsidiary maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;

 
q.
the Corporation has established on its books and records reserves which are
adequate for the payment of all taxes not yet due and payable and there are no
liens for taxes on the assets of the

 
 
Subscription Agreement - 11 of 15
 
 

--------------------------------------------------------------------------------

 
 
 
Corporation or its subsidiaries, if any, except for taxes not yet due, and there
are no audits of any of the tax returns of the Corporation which are known by
the Corporation’s management to be pending, and there are no claims which have
been or may be asserted relating to any such tax returns which, if determined
adversely, would result in the assertion by any governmental agency of any
deficiency which would have a material adverse effect on the properties,
business or assets of the Corporation;

 
r.
the Corporation is not an "investment company" within the meaning of the
Investment Company Act of 1940;

 
s.
neither the Corporation nor any of its affiliates, nor any person acting on its
or their behalf (i) has made or will make any “directed selling efforts” (as
such term is defined in Regulation S of the U.S. Securities Act) in the United
States, or (ii) has engaged in or will engage in any form of “general
solicitation” or “general advertising” (as such terms are defined in Rule 502
(c) under Regulation D of the U.S. Securities Act) in the United States with
respect to offers or sales of the Securities;

 
t.
the Corporation  has not, for a period of six months prior to the date hereof,
sold, offered for sale or solicited, and will not for a period of six months
after the Closing Date, offer, sell or solicit, any offer to buy any of its
securities in a manner that would be integrated with the offer and sale of the
Securities and would cause the exemption from registration set forth in Rule 506
of Regulation D or Rule 903 of Regulation S of the U.S. Securities Act to become
unavailable with respect to the offer and sale of the Securities;

 
u.
the Corporation and each subsidiary has accurately prepared and timely filed all
United States and foreign tax returns that are required to be filed by it and
has paid or made provision for the payment of all taxes, assessments,
governmental or other similar charges, including without limitation, all sales
and use taxes and all taxes which the Corporation or any subsidiary is obligated
to withhold from amounts owing to employees, creditors and third parties, with
respect to the periods covered by such tax returns (whether or not such amounts
are shown as due on any tax return), except in any such case as could not
reasonably be expected to have a material adverse effect on the Corporation; and

 
v.
the warranties and representations in this section are true and correct and will
remain so as of the Closing Date.

 
4.           [Intentionally Omitted]
 
5.           Indemnity


a.
For a period of two years from the Closing Date, the Corporation agrees to
indemnify and hold harmless each Subscriber, their respective officers,
directors, employees, partners, legal counsel and accountants from and against
any losses, claims, damages, expenses or liabilities (or actions or proceedings
in respect thereof) to which such Subscriber or such other indemnified person
may become subject  (including in settlement of litigation, whether commenced or
threatened) insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) arise out of, or are based upon, any
breach of the representations or warranties provided by the Corporation in this
Agreement.



b. 
For a period of two years from the Closing Date, Subscriber agrees to indemnify
and hold harmless the Corporation, its respective officers, directors,
employees, partners, legal counsel and accountants from and against any losses,
claims, damages, expenses or liabilities (or actions or

 
 
Subscription Agreement - 12 of 15
 
 

--------------------------------------------------------------------------------

 
 
 
proceedings in respect thereof) to which the Corporation or such other
indemnified person may become subject (including in settlement of litigation,
whether commenced or threatened) insofar as such losses, claims, damages,
expenses or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon, any breach of the representations or warranties provided
by Subscriber in this Agreement.

 
6.           Governing Law:  This Subscription Agreement shall be binding upon
the parties hereto, their heirs, executors, successors, and legal
representatives.  The laws of the State of Texas, Dallas County, shall govern
the rights of the parties as to this Agreement.
 
7.           Nonassignability:   Except as otherwise expressly provided herein,
this Agreement may not be assigned by Subscriber.
 
8.           Entire Agreement:  This instrument contains the entire agreement
among the parties with respect to the acquisition of the shares and the other
transactions contemplated hereby, and there are no representations, covenants or
other agreements except as stated or referred to herein.
 
9.           Amendment: This Agreement may be amended or modified only by a
writing signed by the party or parties to be charged with such amendment or
modification.
 
10.           Binding On Successors: All of the terms, provisions and conditions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, and legal representatives.
 
11.           Titles: The titles of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
 
12.           Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be deemed an original and all of which taken together shall constitute one and
the same document, notwithstanding that all parties are not signatories to the
same counterpart.
 
13.           Severability:  The unenforceability or invalidity of any provision
of this Agreement shall not affect the enforceability or validity of the balance
of this Agreement.
 
14.           Disclosure Required Under State Law: The offering and sale of the
Securities is intended to be exempt from registration under the securities laws
of certain states. Subscribers who reside or purchase the Securities may be
required to make additional disclosures by the securities laws of various states
and agrees to provide such additional disclosures as requested by the
Corporation upon written request.
 
15.           Notices: All notes or other communications hereunder (except
payment) shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail postage prepaid, or
by Express Mail Service or similar courier, addressed as follows:
 
 

  If to Subscriber: At the address designated on the signature page of this
Agreement.         If to the Corporation:
Sky Petroleum, Inc.
15950 N. Dallas Parkway, Ste 400
Dallas, Texas, 75248
Fax: _______________
Attn: Karim Jobanputra
     

 
 
Subscription Agreement - 13 of 15
 
 

--------------------------------------------------------------------------------

 
 

  With Copy to:
Dorsey & Whitney LLP
400 Wewatta St., Suite 400
Denver, CO 80202
Fax: (303) 629-3450
Attention: Kenneth G. Sam

 
16.           Time of the Essence:  Time shall be of the essence of this
Agreement in all respects.


17.           Facsimile and Counterpart Subscriptions:  The Corporation shall be
entitled to rely on delivery of a facsimile copy of this Agreement executed by
the subscriber, and acceptance by the Corporation of such executed Agreement
shall be legally effective to create a valid and binding agreement between the
Subscriber and the Corporation in accordance with the terms hereof. In addition,
this Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same document.


18.           Future Assurances:  Each of the parties hereto will from time to
time execute and deliver all such further documents and instruments and do all
acts and things as the other party may, either before or after the Closing,
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement.




[Signature Page Follows]
 
 
 

Subscription Agreement - 14 of 15
 
 

--------------------------------------------------------------------------------

 

SUBSCRIBER HEREBY DECLARES AND AFFIRMS THAT IT HAS READ THE WITHIN AND FOREGOING
SUBSCRIPTION AGREEMENT, IS FAMILIAR WITH THE CONTENTS THEREOF AND AGREES TO
ABIDE BY THE TERMS AND CONDITIONS THEREIN SET FORTH, AND KNOWS THE STATEMENTS
THEREIN TO BE TRUE AND CORRECT.


******
IN WITNESS WHEREOF, Subscriber executed this Agreement this ____ day of
______________, 2014.




SUBSCRIBER:


 
 
___________________________________________________

By:*           


___________________________________________________
Title:           


Registration and Delivery Instructions:


___________________________________________________

 
___________________________________________________
(Address)
 
___________________________________________________

 
*
By the foregoing signature, I hereby certify to Sky Petroleum, Inc. that I am
duly empowered and authorized to provide the foregoing information.


 
This Subscription Agreement is hereby accepted by the Corporation this   day of
____________, 2014.
 


       Sky Petroleum, Inc.


       By:   _________________________________________
 
       Title:  ________________________________________


 
 

 
Subscription Agreement - 15 of 15
 
 

--------------------------------------------------------------------------------

 

Exhibit A




U.S. ACCREDITED INVESTOR CERTIFICATE
 


TO:           SKY PETROLEUM, INC.
 
The Subscriber understands and agrees that the Securities have not been and will
not be registered under the United States Securities Act of 1933, as amended
(the “U.S. Securities Act”), or applicable state securities laws, and the
Securities are being offered and sold to the Subscriber in reliance upon Rule
506 of Regulation D and/or Section 4(2) under the U.S. Securities Act.
 
Capitalized terms used in this Exhibit A and defined in the Agreement to which
the Exhibit A is attached have the meaning defined in the Agreement unless
otherwise defined herein.
 
The undersigned (the “Subscriber”) represents, warrants and covenants (which
representations, warranties and covenants shall survive the Closing) to the
Corporation (and acknowledges that the Corporation is relying thereon) that:
 
 
(a)
it is purchasing the Securities for its own account or for the account of one or
more persons for whom it is exercising sole investment discretion, (a
“Beneficial Purchaser”), for investment purposes only and not with a view to
resale or distribution and, in particular, neither it nor any Beneficial
Purchaser for whose account it is purchasing the Securities has any intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that this paragraph shall not
restrict the Subscriber from selling  or otherwise disposing of any of the
Securities pursuant to registration thereof pursuant to the U.S. Securities Act
and any applicable state securities laws or under an exemption from such
registration requirements;

 
 
(b)
it, and if applicable, each Beneficial Purchaser for whose account it is
purchasing the Securities is a U.S. accredited investor that satisfies one or
more of the criteria set forth in Rule 501(a) of Regulation D of the U.S.
Securities Act, as indicated below (the Subscriber must initial “SUB” for the
Subscriber, and “BP” for each Beneficial Purchaser, if any, on the appropriate
line(s)):

 
  ____  
  Category 1.
A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or

 
____  
  Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or

 
____  
  Category 3.
A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or

 
____  
  Category 4.
An insurance company as defined in Section 2(13) of the U.S. Securities Act; or

 
____  
  Category 5.
An investment company registered under the United States Investment Corporation
Act of 1940; or

 
____  
  Category 6.
A business development company as defined in Section 2(a)(48) of the United
States Investment Corporation Act of 1940; or

 

 
Exhibit A - 1
 
 

--------------------------------------------------------------------------------

 

 
 
____  
  Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or

 
  ____  
 Category 8.
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S. $5,000,000; or

 
____  
  Category 9.
An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of U.S.
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are accredited investors; or

 
____  
  Category 10.
A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or

 
 
____  
  Category 11.
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of U.S. $5,000,000; or

 
____  
  Category 12.
Any director or executive officer of the Issuer; or

 
____  
  Category 13.
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of this purchase exceeds US$1,000,000; provided,
however, that (i) person’s primary residence shall not be included as an asset;
(ii) indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of the sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability; or

 
____  
  Category 14.
A natural person who had an individual income in excess of U.S. $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S. $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 
____  
  Category 15.
A trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act; or

 
____  
  Category 16.
Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;

 


Exhibit A - 2
 
 

--------------------------------------------------------------------------------

 
 

 
 
The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber or any
Beneficial Purchaser set forth herein which takes place prior to the Closing.
 
Dated this                       day of _________________, 2014.
 


If a Corporation, Partnership or Other Entity:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name of Entity
 
 

--------------------------------------------------------------------------------

Type of Entity
 
 

--------------------------------------------------------------------------------

Signature of Person Signing
 
 

--------------------------------------------------------------------------------

Print or Type Name and Title of Person Signing
 
If an Individual:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature
 
 

--------------------------------------------------------------------------------

Print or Type Name




 
Exhibit A - 3
 
 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Class D Warrant Certificate

 
 

--------------------------------------------------------------------------------

 
